Title: To George Washington from Edward Savage, 3 June 1798
From: Savage, Edward
To: Washington, George



Sir
No. 70 South fourth street PhiladelphiaJune 3—1798

Agreeable to Col. Biddies order I Delivered four of the best impressions of your Family Print, they are Chose out of the first that

was printed, perhaps you may think that one two Dark, but they will Change Lighter after hanging two or three months, the fraims are good Sound work, I have Varnished all the Gilded parts which will Stand the weather and bare washing with a wet Cloth without Injury, the likenesses of the Young people are not much Like what they are at present, the Copper plate was began and half finished from the Likenesses which I painted in New York in the Year 1789, I Could not make the aulteration in the Copper to make it Like the Painting which I finished in Philadelphia in the year 1796, the portrait of your Self and Mrs Washington, are Generly thought to be Likenesses; as Soone as I got one of the prints Ready to be Seene I Advertized in two of the Papers that a Subscription would be open for about twenty Days within that time there was three hundred and thirty one Subscribers to the print, and about one hundred who had Subscribed Previously, all of them the most Respectable people in the City; in Consequence of its Success, and being generaly approvd of, I have Continued the Subscription: there is Every Probability at present of its producing me at Least ten thousand Dollars in one twelvemonth.
As Soone as I have one printed in Colours I Shall take the Liberty to Send it to Mrs Washington for her Acceptance, I think She will Like it better than a plain print. I am Sir with Great Esteem your Obt Humle Servt

Edward Savage


N.B. Mrs Savage Joines me in Respectfull Compliments to Mrs Washington.

